Order entered August 10, 1965, granting defendants’ motion to modify the notice of examination before trial and require the production of certain books and records, unanimously affirmed, without costs or disbursements. We interpret the order appealed from to require the production of the documents described in the notice of examination for use in accordance with the rulings by the Justice presiding at Special Term, Part II. Settle order on notice fixing date for examination to proceed. Concur — Valente, J. P., McNally, Eager and Steuer, JJ.